DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, 18, 20-22, 31, 33, 34 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments directed to claim 1 and amendment to include the argued feature of claim 1 in claim 31 overcomes the previous rejection of record.  Consequently, none of the prior art of record or any obvious combination thereof teaches a printing system having at least one male die including a contact surface defining a relief pattern having a compressive counter film including a base layer, a contact layer, a compressible layer, a surface modulating layer wherein the surface modulating layer is adapted such that in the operative mode, when pressure is applied to the contact layer and exceeds a pressure required to fully compress said compressible layer, said surface modulating layer responds by modulating at least one of a height and a surface area of a deformation formed on said contact layer surrounding the relief pattern as required by claim 1 and similarly by claim 31.
Examiner notes that claim 18 is written to reference parent claim 1 twice.  The claim appears to be a proper dependent claim as it requires all of the limitations of its parent claim 1 through the first recitation and utilizes claim 1 as a listing of elements for a counterfilm which is not part of the recited system in the second recitation.  However, if Applicant desires an amendment after allowance to eliminate this unusual presentation and such amendment complies with other amendment after allowance requirements, such amendment would be treated favorably.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/Primary Examiner, Art Unit 2853